Citation Nr: 0119633	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paraplegia as secondary to service connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran did not file a timely substantive appeal from 
the statement of the case following the RO decision in April 
1994 denying service connection for paraplegia as secondary 
to service connected schizophrenia.  

2.  The evidence since received is cumulative and redundant 
so that, by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 1994 RO decision denying entitlement to service 
connection for paraplegia as secondary to service connected 
schizophrenia is final.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302, 
20.303, 20.1103 (2000).  

2.  New and material evidence not having been received, the 
claim for entitlement to service connection for paraplegia as 
secondary to service connected schizophrenia is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellate decision in August 1983 was in consideration of 
service medical records, reports of VA psychiatric 
examinations in November 1969 and July 1970, records of VA 
hospitalization from November 1969 to April 1970, a police 
report on a motorcycle accident the veteran had in July 1970 
(twelve days following the July 1970 VA examination), a 
report of VA hospitalization for injuries sustained in the 
motorcycle accident in July 1970, and the veteran's testimony 
at a May 1983 personal hearing on his appeal that led to the 
August 1983 appellate decision.  

The VA psychiatric examination in November 1969 showed that 
the veteran was disoriented and delusional.  No suicidal 
ideation was indicated.  Emergent hospitalization was 
recommended for his service connected schizophrenia, 
undifferentiated type.  He was unable to manage VA benefits.  

The VA hospitalization records for the period from November 
1969 to April 1970 reflect treatment for the veteran's 
hallucinations, anger, lack of self-control, poor judgment, 
absent insight, with eventual remission of symptoms and a 
final diagnosis of chronic undifferentiated type 
schizophrenia.  No suicidal ideation was indicated.  He 
seemed to be able to manage his VA funds.  

The VA psychiatric examination in July 1970 showed that the 
veteran was suffering from nightmares, hallucinations, 
disorientation, homicidal ideas, poor memory, no insight and 
poor judgment.  No suicidal ideation was indicated.  The 
diagnosis was unchanged.  He was unable to handle VA funds.  

The police report concerning the July 1970 motorcycle 
accident showed that the cause of the accident started with 
an automobile driver's moving from the right to the left lane 
before an intersection and then, without signaling, making a 
right turn at the intersection across the right lane in front 
of where the veteran was driving his 

motorcycle.  The veteran crashed into the right side of the 
automobile as a result.  He sustained serious injuries.  The 
automobile driver was charged with negligence.  The veteran 
was not shown to be at fault in the accident.  

VA hospitalization following the accident, from July 1970 to 
April 1971, involved treatment of a spinal cord injury 
sustained by the veteran resulting in paraplegia.  It was 
reported that, when he was informed that the injury may have 
permanent residuals, including the inability to walk or to 
have children, he became very depressed and attempted suicide 
by injuring himself in both arms.  The final diagnoses were 
compressive fracture of a thoracic vertebra, traumatic 
myelitis, neurogenic bladder secondary to spinal cord injury, 
and psychoneurosis manifested by paranoid reaction and marked 
depression.  

The transcript of the May 1983 personal hearing reflects the 
veteran's testimony that he deliberately crashed his 
motorcycle into the back end of the automobile on a straight 
road.  He mentioned that he had taken medication for 
schizophrenia earlier in the day before the accident.  

In August 1983, the Board denied the veteran's claim for 
service connection for residuals of a spinal cord injury with 
paraplegia, as proximately due to a service-connected 
psychiatric disability.  The Board found, in pertinent part, 
that the veteran's service-connected psychiatric disease 
played no role in precipitating the July 1970 motor vehicle 
accident in which the veteran incurred his injuries; the 
Board found instead that the proximate cause of the accident 
was the negligence of another driver.

A statement dated in February 1984, and received in 1986, 
from Arcadia Camacho Fernandez, who stated that she was 
involved in the July 1970 accident and was accused but not 
found guilty.  In the "criminal trial," the veteran 
reportedly admitted that he tried to commit suicide and this 
reportedly was one of the reasons that the judge found Ms. 
Fernandez not guilty.  


On a VA psychiatric examination in May 1985, history was 
recorded that the veteran made a suicidal attempt in 1970 
while he was driving his motorcycle by "throwing himself 
with the motorcycle" in front of a running car, and 
sustaining his spinal cord injury as a result.  

In September 1992, Jose O. Fernandez Cuevas , M.D., a 
psychiatrist reported an examination of the veteran with a 
history that the veteran was hospitalized 1970 due to several 
depressive episodes and a schizophrenic process.  He 
reportedly attempted suicide in July 1970 and suffered a 
fracture in the first thoracic vertebra, which caused 
paraplegia.  He reportedly had attempted suicide three times 
from 1970 to 1971.  

In October 1993, the RO was informed by the "Tribunal 
General de Justicia" in Celba, Puerto Rico, that no copy of 
a court case cited by Ms. Fernandez in February 1984 was 
available.  

In November 1993, copies of medical records from Fajardo 
District Hospital and Puerto Rico Medical Center were 
received covering treatment of the veteran from the day he 
was injured in the motor vehicle accident in July 1970.  He 
suffered from paraplegia and urinary incontinence.  He was 
oriented to time, person and place.  No reference to any 
suicidal ideation was made.  

In April 1994, the San Juan RO, following motion by the 
veteran that his claim be reopened based upon the submittal 
of new and material evidence, determined that the evidence 
was new and relevant, but that the veteran's claim 
nonetheless remained denied.  The veteran was notified of 
this, and of appellate rights and procedures, by means of a 
letter dated April 15, 1994.  He submitted a Notice of 
Disagreement (NOD), in the form of a VA Form 9, Appeal to 
Board of Veterans' Appeals, in June 1994, after which a 
Statement of the Case was issued, in September 1994.  No 
document was thereafter received that would constitute a 
timely substantive appeal.


The veteran's mother submitted a statement in March 1996 that 
he was suicidal when he was separated from active duty.  He 
reportedly was heavily medicated following active service.  
He reportedly continued to be suicidal following active 
service.  She stated that doctors had told her this.  The 
idea of committing suicide reportedly grew in his mind 
following separation.  

On a report of psychiatric examination by Pedro J. Cruz 
Martinez, M.D., in May 1998, history was recorded that the 
veteran heard a voice telling him to kill himself when he was 
riding a motorcycle in July 1970.  He reportedly rammed the 
back of the vehicle in front of him.  The resultant injury 
was spinal cord trauma with paraplegia, loss of sphincter 
control, and loss of sexual functioning.  His psychological 
reaction was described as one of isolation, depression, 
anger, irritability and accentuation of his chronic symptoms.  
The mental status examination indicated that he looked 
depressed.  His mood was described as depressed, and this 
reportedly was not his first depression.  He reportedly was 
chronically suicidal and, in the 1970-1971 time-frame, he 
reportedly had three gestures the details of which he could 
not remember well.  It was recorded that only the thought of 
how it would affect his mother kept him alive.  The diagnoses 
included major depressive episode, recurrent, moderately 
severe, manifested by a depressed mood, sad affect, suicidal 
ideation, anhedonia, impaired neurovegetative functions, loss 
of interest in his surroundings, and social isolation.  The 
examiner stated that the veteran had been under his care 
since June 1997 for treatment-resistant depression.  The 
examiner's opinion was that the diagnosis of schizophrenia 
was probably acceptable at the time of its original 
manifestation.  Since that time, it was stated that 
diagnostic criteria had been changed.  On this basis, the 
historical clinical data reportedly was compatible with the 
diagnosis of post-traumatic stress disorder that had started 
in Vietnam and persisted.  The examiner recorded that the 
resultant suicide attempt in 1970 was part of his illness 
and, therefore, service connected.  The veteran was said to 
possess sufficient mental capacity to handle his own 
financial affairs.  


The Board's decision in August 1983 was final.  See 38 
U.S.C.A. § 7104(b).  However, applicable law provides that a 
claim that is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  It appears that 
the Board's August 1983 decision was in fact reopened by the 
RO in April 1994, and that the veteran's claim for service 
connection on a secondary basis was again denied based on a 
review of the evidence of record.

An appeal to the Board is initiated by filing a Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.201 (2000).  Then, after a Statement of 
the Case (SOC) is issued, the appeal is completed by filing a 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2000).  

To be considered timely, the substantive appeal must be filed 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, or within 60 days from the date that the RO mails 
the SOC to the appellant, whichever date is later, or within 
the extended time limits prescribed pursuant to a timely 
filed request for extension of time.  38 C.F.R. §§ 30.302(b), 
20.303 (2000).  If the claimant fails to file a substantive 
appeal in a timely manner, and fails to timely request an 
extension of time, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).  

As noted above, the veteran failed to submit a timely 
substantive appeal following the RO's April 1994 denial of 
his claim.  The RO's decision, accordingly, became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.1103.  

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 9 
Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 

substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  There is no requirement, however, that the 
evidence be so significant that it changes the outcome of the 
prior decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  And in determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence received subsequent to the RO's unappealed April 
1994 decision consists primarily of a statement from the 
veteran's mother in March 1996, to the effect that he had 
been suicidal when he separated from service, and that he had 
become increasingly suicidal following his separation; and a 
May 1998 report of psychiatric examination, in which it is 
indicated that the veteran reported hearing a voice telling 
him to kill himself when he was riding a motorcycle in July 
1970, and that he then rammed the vehicle in front of him.  
The examiner indicated that the 1970 suicide attempt was part 
of the veteran's illness and, therefore, service connected.

This evidence is new, in the sense that it was not previously 
of record.  It is not, however, "new" in the sense that it 
provides VA with new information.  The RO's April 1994 rating 
decision considered evidence that specifically referenced the 
veteran's claim that his July 1970 accident was actually a 
suicidal gesture.  The RO also at that time considered 
evidence demonstrating that the veteran had had significant 
mental problems, classified as schizophrenia, before his 
accident.  The evidence submitted subsequent to April 1994 is 
merely cumulative and redundant.  It therefore does not 
constitute "new" evidence, and does not provide a basis for 
reopening the veteran's claim.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for paraplegia as 
secondary to service connected schizophrenia is not reopened.  
The appeal is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



